Citation Nr: 1400072	
Decision Date: 01/02/14    Archive Date: 01/16/14

DOCKET NO.  13-20 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left shoulder degenerative arthritis.

2.  Entitlement to service connection for left elbow degenerative arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel





INTRODUCTION

The Veteran served on active duty from November 1942 to March 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for left elbow degenerative arthritis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent and probative evidence is, at the very least, in relative equipoise as to whether the Veteran has left shoulder degenerative arthritis which is due to service.


CONCLUSION OF LAW

Left shoulder degenerative arthritis was incurred during the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

The Veteran seeks entitlement to service connection for left shoulder degenerative arthritis.  The Veteran has reported that he participated in combat and injured his left shoulder when he was knocked down a ladder during combat.  

A record regarding a Presidential Unit Citation identifying the Veteran has been associated with the claims file.  The citation indicates that the Veteran's motor torpedo boat squadron participated in combat.

A letter from the Department of the Navy, dated in August 2000, indicates that the Veteran was awarded the Combat Action Ribbon.  As such, the Veteran's reports of injury in combat are presumed credible.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

Service treatment records associated with the claims file do not reveal any complaint, diagnosis, or treatment of a left shoulder disorder.

Post service treatment records reveal that the Veteran has been diagnosed with degenerative osteoarthritis of the left shoulder. 

The Veteran was afforded a VA joints examination in April 2010.  The Veteran reported that his left shoulder condition began in 1942.  He indicated that the left shoulder constantly aches and that the bones in the shoulder crack and certain movements hurt all the time.  He stated that he cannot sleep on the shoulder and has a protrusion on the back.  The Veteran reported that he injured his shoulder when he was knocked down a ladder approximately 10 feet while fighting with a Japanese destroyer in service.  Physical examination was performed and x-rays were noted to reveal degenerative arthritis of the left shoulder.  After examination the examiner rendered the opinion that it is less likely as not that the Veteran's left elbow, arm, and shoulder condition was caused by or a result of left elbow, arm, and shoulder condition shown during active duty.  The rationale was that the claims file did not reveal the Veteran was seen for nor was there a diagnosis for a left elbow, arm, and shoulder condition.  The claims file did not reveal any information on an injury during active service.  Therefore, the examiner found that it is less likely as not that the left elbow, arm, and shoulder condition is the same as or is a result of a left elbow condition shown during active service.

In September 2010 the Veteran was examined by a private physician.  The Veteran reported that he sustained an injury in October 1943 when he was on a PT boat and he fell approximately five feet off of a ladder when the boat was struck with an explosion.  He reported that he landed on his left side.  He indicated that he had problems with his left shoulder since that time.  After physical examination the Veteran was noted to have left shoulder pain secondary to severe glenohumeral and acromioclavicular (AC) joint degenerative joint disease.  The physician stated:

I discussed with him that there is no way to link the injury sustained in 1943 with his chronic arthritis.  It is completely reasonable based on his history that his shoulder pain is at least partially resulting from this injury, but without previous evaluations, and the chronology of pain prior to the recent past, this would be difficult to associate.

Entitlement to service connection for left shoulder degenerative arthritis is warranted.  The Veteran's reports of injuring his left shoulder in service are presumed credible due to the evidence of combat service.  Post service treatment records reveal that the Veteran has been diagnosed with degenerative arthritis of the left shoulder.  The VA examiner did not associate the Veteran's degenerative arthritis of the left shoulder with his active service, but the opinion was based on a lack of recorded evidence of any treatment or injury in service.  The Veteran served in combat and his assertions of a left shoulder injury are accepted as credible.  A private examiner considered the Veteran's reports of combat and indicated that the Veteran's shoulder pain is at least partially resulting from the in-service injury.  As the evidence is at least in equipoise that the Veteran's current degenerative arthritis of the left shoulder is at least in part resulting from his in-service injury, entitlement to service connection for degenerative arthritis of the left shoulder is granted.  


ORDER

Entitlement to service connection for left shoulder degenerative arthritis is granted.


REMAND

The VA medical examiner in April 2010 rendered the opinion that the Veteran's left elbow condition was less likely as not caused by or a result of the Veteran's active service, but impermissibly relied, at least in part, on a lack of recorded evidence of any in service treatment.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Thus, the April 2010 examination is inadequate.

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Therefore, the claim must be remanded for the Veteran to be afforded another VA medical examination. 

The Veteran receives treatment from VA; however, the most recent treatment records associated with the claims file are dated in April 2010.  See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c)(1); Bell v. Derwinski, 2 Vet. App. 611 (1992).  As such, it is necessary to remand the claim for complete VA treatment records to be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Attempt to obtain complete VA treatment records pertaining to the Veteran, including those dated since April 2010.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

2.  Thereafter, the Veteran should be afforded the appropriate VA examination to determine the etiology of any left elbow disorder found to be present.  The claims file must be made available to the examiner for review in conjunction with the examination.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished. 

Based on the examination and review of the record, the examiner should address the following: Is it at least as likely as not (50 percent or higher degree of probability) that any current left elbow disorder was incurred in or aggravated by service?

In offering the opinion, the examiner must comment on the Veteran's credible reports of injury during combat.  

3.  Thereafter, readjudicate the Veteran's claim. If the benefit sought on appeal is not granted, issue the Veteran a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


